SHARE EXCHANGE AGREEMENT

dated

December 20, 2010

by and among

Zoom Technologies, Inc.,


and

Profit Harvest Company, Ltd.,

and

Celestial Digital Entertainment, Ltd.,

and

Everton Development Limited,

and

Hui, Pak Kong

--------------------------------------------------------------------------------

SHARE EXCHANGE AGREEMENT

This SHARE EXCHANGE AGREEMENT, dated as of December 20, 2010 (the "Agreement"),
is hereby entered into by and among:

Zoom Technologies, Inc., a company incorporated under the law of the State of
Delaware with the registered office at C/o The Corporation Trust Company
Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801, U. S. A.
("ZOOM"); and

Profit Harvest Company, Ltd., a company incorporated under the law of Hong Kong
with its registered office at Unit C, 1/F, Wong Tze Building, 71 Hoi Yuen Road,
Kwun Tong, Kowloon (the "Purchaser"); and

Celestial Digital Entertainment, Ltd., a company incorporated under the law of
Hong Kong with its registered office at Unit C, 1/F, Wong Tze Building, 71 Hoi
Yuen Road, Kwun Tong, Kowloon (the "Operating Company"); and

Everton Development Limited, a Hong Kong company, with address at: Unit D, 12/F,
No. 8 Hart Avenue, Tsimshatsui, Kowloon, HKSAR; and

Hui, Pak Kong, an individual, with address at: 2/F, Golden Mansion, 83-85A
Chatham Road South, Tsimshatsui, Kowloon, HKSAR.

Under this Agreement, the entity and individual identified in above (4) and (5)
shall be collectively referred to as the "Sellers". The Operating Company and
the Sellers shall be collectively referred to as the "CDE Parties".

RECITALS:

WHEREAS, the Sellers collectively own 100% of the issued and outstanding shares
of the Operating Company (the "Shares"); the Operating Company conducts the
operations of a mobile platform application developer (the "Business") in the
territories of world;



WHEREAS, each of the Seller's ownership of the Operating Company is provided as
follows:

Everton Development Limited 74%
Hui, Pak Kong 26%

WHEREAS, the Purchaser is a wholly owned subsidiary of ZOOM which is a
corporation with its shares listed on the NASDAQ Capital Market under the ticker
symbol of "ZOOM";

i

--------------------------------------------------------------------------------

Page

   

WHEREAS, with the Purchase Price as consideration, the Purchaser desires to
acquire all of the shares of the Operating Company (the "Shares") in accordance
with and subject to the terms and conditions of this Agreement (the
"Transaction").

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE I



DEFINITIONS



1.1.   Definitions. The following terms, as used herein, have the following
meanings:

"Unaudited Financial Statements" means the consolidated financial statements of
the Operating Company for the years ending on December 31, 2009 and 2010.

"Act" or "Securities Act" means United States Securities Act of 1933, as
amended.

"Action" means any action, suit, investigation, hearing or proceeding, including
any audit for taxes or otherwise.

"Additional Agreements" means any other agreement and/or instruments that all
parties hereto agree to enter into for the deal contemplated in this Agreement.

"Affiliate" means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with such other Person. With
respect to any natural person, the term Affiliate shall also include any member
of said person's immediate family, any family limited partnership, limited
liability company or other entity in which said person owns any beneficial
interest and any trust, voting or otherwise, of which said person is a trustee
or of which said person or any of said person's immediate family is a
beneficiary.

"Agreement" means this Share Exchange Agreement.

"Arbitrator" has the meaning set forth in Section 12.1(b).

"Appraised Value" means the market value of the Operating Company which is
determined by an independent appraiser in accordance with common practice
appraisal procedures in the industry on the market value and prospects of the
Operating Company.

"Authority" shall mean any governmental, regulatory or administrative body,
agency or authority, any court or judicial authority, any arbitrator, or any
public, private or industry regulatory authority, whether international,
national, Federal, state, or local.

ii

--------------------------------------------------------------------------------

Page

   

"Books and Records" means all books and records, ledgers, employee records,
customer lists, files, correspondence, and other records of every kind (whether
written, electronic, or otherwise embodied) owned or used by the Operating
Company and its Subsidiaries or in which the Operating Company's or any
Subsidiaries' assets, business, or transactions are otherwise reflected.

"Business" has the meaning set forth in the Recitals.

"Business Day" means any day other than a Saturday, Sunday or a legal holiday on
which commercial banking institutions in Beijing are not open for business.

"Charter Documents" has the meaning set forth in Section 3.3.

"Closing" has the meaning set forth in Section 2.2

"Closing Date" has the meaning set forth in Section 2.2

"Closing Share Price" means, with respect to each Trading Day, the closing price
of the shares of the Purchaser as reported on the NASDAQ Capital Market.

"Code" means the Internal Revenue Code of 1986, as amended.

"Company" has the meaning set forth in the Preamble.

"Company Consent" has the meaning set forth in Section3.8.

"Company Indemnitees" has the meaning set forth in Section 11.2.

"Contracts" has the meaning set forth in Section 3.16(a).

"Core Employees" means any employee of the Operation Company who is a department
manager or above level of management personnel, or a senior producer or creative
director of the Operation Company.

"Employment Agreements" means the agreements between the Operation Company and
the Core Employees.

"Exchange Act" means the Securities Exchange Act of 1934.

"Exchange Act Filings" means filings under the Exchange Act made by the
Purchaser prior to the Closing Date.

"GAAP" means generally accepted accounting principles, consistently applied and
interpreted in the United States of America.

"Interim Financial Statements" means the unaudited consolidated financial
statements of the Operating Company for the 3-month periods ending on March 31,
June 30 or September 30, of each fiscal year.

iii

--------------------------------------------------------------------------------

Page

   

"Indebtedness" includes with respect to any Person, (a) all obligations of such
Person for borrowed money, or with respect to deposits or advances of any kind
(including amounts by reason of overdrafts and amounts owed by reason of letter
of credit reimbursement agreements) including with respect thereto, all
interest, fees and costs, (b) all obligations of such Person evidenced by bonds,
debentures, notes, liens, mortgages or similar instruments, (c) all obligations
of such Person under conditional sale or other title retention agreements
relating to property purchased by such Person, (d) all obligations of such
Person issued or assumed as the deferred purchase price of property or services
(other than accounts payable to creditors for goods and services incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any lien or security interest on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, (f) all obligations of such Person under leases required to be
accounted for as capital leases under GAAP, and (g) all guarantees by such
Person.

"Intellectual Property" means any and all of the following: (A) U.S.,
international and foreign patents, patent applications and statutory invention
registrations; (B) trademarks, licenses, inventions, service marks, trade names,
trade dress, slogans, logos and Internet domain names, including registrations
and applications for registration thereof; (C) copyrights, including
registrations and applications for registration thereof, the video and audio
products, software and copyrightable materials; (D) trade secrets, know-how and
similar confidential and proprietary information; (E) u.r.l.s, Internet domain
names and Websites; and (F) any other type of Intellectual Property right in
each case which is owned or filed by the Operating Company (or by the Sellers
with respect to the Operating Company) or any Subsidiaries whether registered or
unregistered or domestic or foreign.

"Knowledge of the Operating Company" or "Company's Knowledge" means, with
respect to any matter in question, the actual knowledge of any executive officer
of the Operating Company after reasonable inquiry.

"Law" means, with respect to any Person, any national, provincial or local law
(statutory, common or otherwise), constitution, treaty, convention, ordinance,
code, rule, regulation, order, injunction, judgment, decree, ruling or other
similar requirement enacted, adopted, promulgated or applied by a Authority that
is binding upon or applicable to such Person, as amended unless expressly
specified otherwise.

"Leases" has the meaning set forth in Section 3.12.

"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, including
any agreement to give any of the foregoing and any conditional sale and
including any voting agreement or proxy.

"Lock-Up Agreements" means each of the Lock-Up Agreements for lock up of the
shares of Purchaser as hold by the Sellers, between the Purchaser, the Sellers
and other relevant parties in the form to be agreed to by Sellers after the date
of this Agreement.

iv

--------------------------------------------------------------------------------

Page

   

"Losses" has the meaning set forth in Section 11.1.

"Material Adverse Change" means a material adverse change in the business,
assets, condition (financial or otherwise), liabilities, results of operations
or prospects of the Business individually or in the aggregate; provided,
however, without prejudicing whether any other matter qualifies as a Material
Adverse Change, any matter individually or in the aggregate involving a loss or
payment in excess of $100,000 shall constitute a Material Adverse Change, per
se, provided that, except to the extent that any of the following
disproportionately affect the Operating Company and the Subsidiaries, taken as a
whole, compared to similarly situated businesses, none of the following shall be
deemed to constitute a Material Adverse Effect or shall be taken into account in
determining whether a Material Adverse Change has occurred or would reasonably
be expected to occur (A) any changes (after the date hereof) in GAAP or
applicable Law, (B) any acts of God or acts of war, armed hostilities, sabotage
or terrorism, (C) any changes in general economic, business or market conditions
or affecting United States or foreign economies in general or (D) any changes in
conditions affecting the industries or markets in which the Operating Company
operates.

"Material Adverse Effect" means a material adverse effect on the business,
assets, condition (financial or otherwise), liabilities, results of operations
or prospects of the Business individually or in the aggregate; provided,
however, without prejudicing whether any other matter qualifies as a Material
Adverse Effect, any matter individually or in the aggregate involving a loss or
payment in excess of $50,000 shall constitute a Material Adverse Effect, per se,
provided that, except to the extent that any of the following disproportionately
affect the Operating Company and the Subsidiaries, taken as a whole, compared to
similarly situated businesses, none of the following shall be deemed to
constitute a Material Adverse Effect or shall be taken into account in
determining whether a Material Adverse Effect has occurred or would reasonably
be expected to occur (A) any changes (after the date hereof) in GAAP or
applicable Law, (B) any acts of God or acts of war, armed hostilities, sabotage
or terrorism, (C) any changes in general economic, business or market conditions
or affecting United States or foreign economies in general or (D) any changes in
conditions affecting the industries or markets in which the Operating Company
operates.

"Offices" means offices, warehouses or business locations of the Operating
Company and each Subsidiaries.

"Order" means any decree, order, judgment, writ, award, injunction, rule or
consent of or by an Authority.

"Outside Closing Date" has the meaning set forth in Section 13.1.

"Owned Intellectual Property" has the meaning set forth in Section 3.14(a).

"Permits" has the meaning set forth in Section 3.17.

"Person" means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or other entity or organization, including a
government, domestic or foreign, or political subdivision thereof, or an agency
or instrumentality thereof.

v

--------------------------------------------------------------------------------

Page

   

"PRC" means the People's Republic of China, but solely for the purposes of this
Agreement and the other Additional Agreements, excluding Hong Kong, Macau and
Taiwan.

"Proceeding" has the meaning set forth in Section 3.22(b).

"Purchaser" has the meaning set forth in the Preamble.

"Purchaser Common Shares" means the common stock, $0.01 par value per share, of
ZOOM which is issued to Sellers or its nominees as part or all of the Purchase
Price.

"Purchase Price" has the meaning set forth in Section 2.3(a)

"Real Property" means, collectively, all real properties and interests therein
(including the right to use), together with all buildings, fixtures, trade
fixtures, plant and other improvements located thereon or attached thereto; all
rights arising out of the use thereof (including air, water, oil and mineral
rights); and all subleases, franchises, licenses, permits, easements and
rights-of-way which are appurtenant thereto.

"Reg. D" has the meaning set forth in Section 4.5(a).

"SEC" means the Securities and Exchange Commission.

"Shares" means all the issued and outstanding shares of the Operating Company,
which is currently owned by the Sellers as indicated in the Recitals above, free
and clear of any Liens.

"Subsidiary" or "Subsidiaries" means one of the Operating Company's direct or
indirect subsidiaries or all of the Operating Company's direct and indirect
subsidiaries, as applicable.

"Tangible Assets" means all tangible personal property and interests therein,
including inventory, machinery, computers and accessories, furniture, office
equipment, communications equipment, and other tangible property.

"Tax" has the meaning set forth in Section 3.22©.

"Tax Liability" has the meaning set forth in Section 3.22(b).

"Tax Return" has the meaning set forth in Section 3.22©.

"Third Party Claim" has the meaning set forth in Section 11.3(a).

"Trading Day" means any day when the NASDAQ Capital Market is open for trading.

"Transaction" has the meaning set forth in the Recitals.

vi

--------------------------------------------------------------------------------

Page

   

"Website(s)" shall mean all of the internet domain names for the Operating
Company.

ARTICLE II



PURCHASE AND SALE OF SHARES



2.1.   Purchase and Sale of the Shares. Subject to the terms and conditions
herein stated, subject to delivery of the Purchase Price, as evidenced by an
irrevocable instruction by ZOOM to its transfer agent for the issuance of the
Purchaser Common Shares to the Sellers, the Sellers agrees to sell, assign,
transfer and deliver to the Purchaser on the Closing Date, and the Purchaser
agrees to purchase on the Closing Date, free and clear of all Liens, the Shares,
which represent all of the issued and outstanding ownership interests in the
Operating Company.

(a) Closing. The closing of the transactions contemplated by this Agreement (the
"Closing") shall take place at the offices of Zoom Technologies, Inc. at
Sanlitun SOHO, Building A, 11th Floor, Chaoyang District, Beijing, China 100027,
at 10am local time, on the first Business Day after January 1, 2011, when all
conditions to the Closing set forth in ARTICLE IX hereof have been satisfied or
waived, or such other place, time or date as the Purchaser and the Sellers agree
in writing. The date of the Closing shall be referred to herein as the "Closing
Date". In addition to those obligations set forth in ARTICLE VIII, at the
Closing:

(a) the Purchaser shall deliver the Purchase Price (as set forth in Section 2.2
below) to the Sellers as per the Calculation of Purchaser Common Shares and the
Share Distribution Instruction attached hereto as Exhibit A and Exhibit B,
respectively; and

(b) the Sellers shall deliver (or to cause to be delivered by the Sellers) to
the Purchaser stock certificate(s) evidencing the Shares held by it, together
with duly executed stock transfer deeds, which shall be duly stamped and shall
be executed in favor of the Purchaser.

2.2.   Purchase Price.

(a) The aggregate purchase price for the Shares shall be paid in newly issued,
unregistered common stock of the Purchaser (the "Purchase Shares") calculated by
the following formula:

US$1,818,000.00 to be divided by the Volume Weighted Average Closing Price of
ZOOM for the 10 consecutive trading days leading up to the day before the date
of this Share Exchange Agreement, or $3.75 per share, whichever is greater.

(b) The Sellers shall repay the outstanding loan amount of HKD156,250 plus any
unpaid interest accumulated up to the day of closing.  The Sellers shall also
provide an interest-free cash loan of HK$2,000,000 to the Operating Company (the
"Operating Loan"), by the time of Closing, for buffering operational cash needs
for the year of 2011.  Only unused

vii

--------------------------------------------------------------------------------

Page

   

amounts, if any, from this Operating Loan as of December 31, 2011 shall be
returned to the Sellers.  It is also understood by the CDE Parties, the
Purchaser and ZOOM that the Operating Loan is to be used for normal operational
cash needs and not for extraordinary capital expenditure purposes.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF
THE CDE PARTIES

The CDE Parties hereby represent and warrant to the Purchaser:

3.1.   Corporate Existence and Power. The Operating Company, and each
Subsidiaries if any, are duly formed, validly existing and in good standing
under and by virtue of the Laws of the jurisdiction of its organization, and has
all power and authority, corporate and otherwise, and all governmental licenses,
franchises, permits, authorizations, consents and approvals required to own and
operate its properties and assets and to carry on its business as now conducted
and as proposed to be conducted. Neither the Operating Company nor any
Subsidiaries has taken any action, adopted any plan, or made any agreement in
respect of any Transaction, consolidation, sale of all or substantially all of
its respective assets, reorganization, recapitalization, dissolution or
liquidation, except as explicitly set forth in this Agreement.

3.2.   Corporate Authorization. The execution, delivery and performance by each
of CDE Parties of this Agreement and each of the Additional Agreements to which
any of the CDE Parties are named as a party and the consummation by the CDE
Parties of the transactions contemplated hereby and thereby are within the
corporate powers of the CDE Parties and have been duly authorized by all
necessary action on the part of the CDE Parties. This Agreement constitutes,
and, upon their execution and delivery, each of the Additional Agreements will
constitute, a valid and legally binding agreement of the CDE Parties,
enforceable against the CDE Parties in accordance with their respective terms,
subject to (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors, or (ii) rules of law governing specific performance,
injunctive relief or other equitable remedies.

3.3.   Charter Documents; Legality. The Operating Company has heretofore made
available to the Purchaser true and complete copies of the certificate of
incorporation, articles of association, bylaws, operating agreements or other
comparable organizational documents minute books and stock books, if applicable
(the "Charter Documents"), as in effect or constituted on the date hereof. The
execution, delivery, and performance by the CDE Parties of this Agreement and
any Additional Agreement to which the Operating Company or any other party
hereto is to be a party has not violated and will not violate, and the
consummation of the transactions contemplated hereby or thereby will not
violate, any of the Charter Documents or any Law. The Operating Company has not
taken any action that is in violation of its Charter Documents.

3.4.   Subsidiaries. The Operating Company, and each of the Subsidiaries if any,
are not a party to any agreement relating to the formation of any joint venture,
association

viii

--------------------------------------------------------------------------------

Page

   

or other Person.

If applicable, Exhibit C of this Agreement discloses all of the outstanding
shares of such Subsidiaries, which are validly issued, fully paid and
non-assessable and are held free and clear of any Liens; (ii) there are no
consignments, contracts and/or equity transfer arrangements, options, warrants
or other contractual rights or arrangements outstanding which give any Person
the right to acquire or Control any capital stock or any substantial part of
assets of any such Subsidiaries whether or not such right is presently
exercisable; and (iii) there are no contracts and/or equity transfer
arrangements, options, warrants or other contractual rights (oral or written),
trusts or other arrangements of any nature which give any Person the right to
any stock rights or equity interests in or from any such Subsidiaries.

3.5.   Capitalization and Ownership. No Person other than the Sellers owns any
securities of the Operating Company. There is no Contract that requires or under
any circumstance would require the Operating Company or any Subsidiaries to
issue, or grant any right to acquire, any securities of the Operating Company or
any Subsidiaries, or any security or instrument exercisable or exchangeable for
or convertible into, the capital stock or membership interest of the Operating
Company or any Subsidiaries or to merge, consolidate, dissolve, liquidate,
restructure, or recapitalize the Operating Company or any Subsidiaries. The
Shares and the securities of each Subsidiaries (i) have been duly authorized and
validly issued and are fully paid and nonassessable, and (ii) were issued in
compliance with all applicable Laws.

3.6.   Affiliates. Other than the Sellers and the Subsidiaries, the Operation
Company is not controlled by any Person, and the Operation Company is not in
control of any other Person. With respect to related party transaction Schedule
3.6 lists each Contract, arrangement, or understanding to which the Operation
Company and the Sellers or any Affiliate of the Sellers or the Operation Company
is a party. Except as disclosed in Schedule 3.6, neither the Sellers nor the
Operation Company nor any of their respective Affiliates (i) own, directly or
indirectly, in whole or in part, any tangible or intangible property (including
Intellectual Property rights) that the Operating Company or any Subsidiaries
uses or the use of which is necessary for the conduct of the Business, or (ii)
have engaged in any transaction with the Operating Company or any Subsidiaries.

3.7.   Assumed Names. Schedule 3.7 is a complete and correct list of all assumed
or "doing business as" names currently or formerly used by the Operating Company
or any Subsidiaries. Neither the Operating Company nor any Subsidiaries has used
any name other than the names listed on Schedule 3.7 to conduct its business.
The Operating Company and each Subsidiaries have filed appropriate "doing
business as" certificates in all applicable jurisdictions. Except as indicated
on Schedule 3.7, all Websites are in good working order.

3.8.   Consents. The Contracts listed on Schedule 3.8 are the only on-going
material agreements, commitments, arrangements, contracts or other instruments
binding upon the Operating Company, any Subsidiaries or any of their respective
properties requiring a consent, approval, authorization, order or other action
of or filing with any Person as a result of the execution, delivery or
performance of this Agreement or any of the Additional Agreements or the
consummation of the transactions contemplated hereby or thereby (each of the
foregoing, a "Company Consent").

ix

--------------------------------------------------------------------------------

Page

   

3.9.   Financial Statements.

The Unaudited Financial Statements (i) have been prepared from the Books and
Records; (ii)except as set forth on Schedule 3.9, have been prepared in
accordance with GAAP; (iii) fairly and accurately present the Operating
Company's financial condition and the results of its operations as of their
respective dates and for the periods then ended; (iv)contain and reflect all
necessary adjustments and accruals for a fair presentation of the Operating
Company's financial condition as of their dates; (v) contain and reflect
adequate provisions for all reasonably anticipated liabilities for all material
income, property, sales, payroll or other Taxes applicable to the Operating
Company with respect to the periods then ended, and (vi) all liabilities of the
Operating Company are disclosed in the Unaudited Financial Statements and there
are no other liabilities.

Except as specifically disclosed on the Unaudited Financial Statements and the
consolidated, unaudited financial statements of the Operating Company for the
fiscal years ending on December 30, 2010 and 2009 and for liabilities and
obligations of a similar nature and in similar amounts incurred in the ordinary
course of business since the date of the Interim Financial Statements and except
as set forth on Schedule 3.9(b), there are no debts relating to the Operating
Company.

The Unaudited Financial Statements and the Interim Financial Statements
accurately reflects the outstanding Indebtedness of the Operating Company as of
the respective dates thereof.

All Books and Records of the Operating Company have been properly and accurately
kept and completed in all material respects, and there are no material
inaccuracies or discrepancies of any kind contained or reflected therein. The
Operating Company has none of its records, systems controls, data or information
recorded, stored, maintained, operated or otherwise wholly or partly dependent
on or held by any means (including any mechanical, electronic or photographic
process, whether computerized or not) which (including all means of access
thereto and therefrom) is not under the exclusive ownership (excluding licensed
software programs) and direct control of the Operating Company and which is not
located at the Offices or at locations set forth on Schedule 3.9(d).

3.10.   Books and Records.

The Books and Records accurately and fairly, in reasonable detail, reflect the
Operating Company and any of the Subsidiaries' transactions and dispositions of
assets. The Operating Company and any of the Subsidiaries maintain a system of
internal accounting controls to procure:

transactions are executed in accordance with management's authorization;

access to assets is permitted only in accordance with management's
authorization; and

x

--------------------------------------------------------------------------------

Page

   

recorded assets are compared with existing assets at reasonable intervals, and
appropriate action is taken with respect to any differences.

The Operating Company and any of the Subsidiaries have heretofore made all of
its Books and Records available to the Purchaser for its inspection and has
heretofore delivered to the Purchaser complete and accurate copies of documents
referred to in the Schedules or as the Purchaser otherwise has requested.

3.11.   Absence of Certain Changes.

Except as set forth in Schedule 3.11(a), since their respective incorporation
date, the Operating Company and each Subsidiaries have conducted its respective
business in the ordinary course of business, and with respect to the Operating
Company and each Subsidiaries other than in the ordinary course of business
there has not been:

any income or fund of the Operating Company or its Subsidiaries which has not
been stated in the Unaudited Financial Statements;

any capital expenditure except in the ordinary course of business consistent
with past practice (including with respect to kind and amount);

any sale, lease, license or other disposition of any of its assets except (i)
pursuant to existing Contracts or commitments disclosed herein and (ii) sales of
products or inventory in the ordinary course of business consistent with past
practice;

acceptance of any returns except in the ordinary course of business, consistent
with past practice (including with respect to kind and amount);

the incurrence of Liens on any of its assets;

any transaction or consolidation with or acquisition of any other Person;

any change in its accounting principles or methods;

any change in location where it conducts business;

any extension of any loans, other than travel or other expense advances to
employees in the ordinary course of business consistent with past practice,
exceeding $10,000 individually or $50,000 in the aggregate;

any dividend or distribution to the shareholder; or

any agreement to do any of the foregoing.

Except as set forth on Schedule 3.11(b) and actions taken in good faith to
invest in the Operating Company's Business, since execution of this Agreement,
through and

xi

--------------------------------------------------------------------------------

Page

   

including the Closing Date, neither the Operating Company nor any Subsidiaries
have taken any action nor have had any event occur that would have violated any
covenants of the CDE Parties set forth in ARTICLE VI hereof.

3.12.   Real Property.

The use and operation of the Real Property or real property lease (the "Leases")
by the Operating Company or its Subsidiaries are in full compliance in all
material respects with covenants, conditions, restrictions, easements,
disposition agreements and similar matters affecting the Real Property and,
effective as of the Closing, each of the Operating Company and its Subsidiaries
shall have the right under all Laws to continue the use and operation of the
Real Property in the conduct of their businesses. Neither the Operating Company
nor any Subsidiaries have breached or violated and is not in default under any
of the Leases, the breach or violation of which could individually or in the
aggregate have a Material Adverse Effect, and no notice from any Person has been
received by the Operating Company or any Subsidiaries or served upon the
Operating Company, any Subsidiaries or the Sellers claiming any violation of any
Lease.

3.13.   Tangible Property.

Each piece of Tangible Assets is in operating condition and repair and functions
in accordance with its intended use (ordinary wear and tear excepted), has been
properly maintained, and is suitable for its present uses.

The Operating Company or any of the Subsidiaries have, and upon consummation of
the transactions contemplated hereby and in the Additional Agreements will
continue to have, good, valid and marketable title in and to each piece of
Tangible Assets free and clear of all Liens, except as set forth on Schedule
3.13(b).

The Operating Company or any of the Subsidiaries has good title to, or valid
leasehold or license interest in, all its respective properties and assets
(whether tangible or intangible), free and clear of all Liens. The personal and
other properties and assets owned by the Operating Company or any Subsidiaries
or leased or licensed by the Operating Company or any Subsidiaries from a third
party constitute all such properties and assets used in and necessary to the
Business as presently conducted and as presently proposed to be conducted.

Other than those possessed by the Operating Company or its Subsidiaries'
employees with the purchase invoice amount above HK$ 5,000 as disclosed in the
Schedule 3.13(d) of the Disclosure Schedule, all Tangible Assets are located at
the Offices.

3.14.   Intellectual Property.

Schedule 3.14(a) (i) sets forth a true and complete list of all Intellectual
Property rights owned by the Operating Company or any Subsidiaries (the "Owned
Intellectual Property")..

The Owned Intellectual Property, together with the licensed intellectual
property rights which the Operating Company and the Subsidiaries can obtain from
the public

xii

--------------------------------------------------------------------------------

Page

   

market without substantial difficulties, constitute all the Intellectual
Property necessary to, or used or held for use in, the conduct of the business
of the Operating Company and the Subsidiaries as currently conducted. The
consummation of the transactions contemplated by this Agreement will not alter,
encumber, impair or extinguish any Owned Intellectual Property.

Neither the Operating Company's nor any Subsidiaries' ownership and use in the
ordinary course of the Owned Intellectual Property infringes upon or
misappropriates valid Intellectual Property rights, privacy rights or other
right of any third party. There is no Proceeding (as defined below) pending
against, or, to the Knowledge of the Operating Company, threatened against or
affecting, the Operating Company, any of the Subsidiaries, any present or former
officer, director or employee of the Operating Company or any of the
Subsidiaries (i) based upon, or challenging or seeking to deny or restrict, the
rights of the Operating Company or any Subsidiaries in any of the Owned
Intellectual Property, (ii) alleging that the use of the Owned Intellectual
Property or any services provided, processes used or products manufactured,
used, imported or sold by the Operating Company or any Subsidiaries do or may
conflict with, misappropriate, infringe or otherwise violate any Intellectual
Property of any third party or (iii) alleging that the Operating Company or any
of the Subsidiaries have infringed, misappropriated or otherwise violated any
Intellectual Property of any third party. None of the Operating Company and any
Subsidiaries have received from any third person an offer to license any
Intellectual Property rights of such third person.

Except as set forth in Schedule 3.14(d), the Operating Company or any
Subsidiaries are entitled to use, and is using in the Business, the Owned
Intellectual Property in the ordinary course. The Operating Company and the
Subsidiaries hold all right, title and interest in and to all Owned Intellectual
Property, free and clear of any Lien. In each case where a patent or patent
application, trademark registration or trademark application, service mark
registration or service mark application, or copyright registration or copyright
application included in the Owned Intellectual Property is held by assignment,
the assignment has been duly recorded with the Authority from which the patent
or registration issued or before which the application or application for
registration is pending. To the Knowledge of the Operating Company, the
Operating Company and the Subsidiaries have taken all actions necessary to
maintain and protect the Owned Intellectual Property, including payment of
applicable maintenance fees and filing of applicable statements of use.

To the Knowledge of the Operating Company, no Person has infringed,
misappropriated or otherwise violated any Owned Intellectual Property. The
Operating Company and the Subsidiaries have taken reasonable steps in accordance
with normal industry practice to maintain the confidentiality of all
confidential Intellectual Property. None of the Intellectual Property of the
Operating Company or any Subsidiaries that are material to the business or
operation of the Operating Company or any Subsidiaries and the value of which to
the Operating Company or any Subsidiaries are contingent upon maintaining the
confidentiality thereof, has been disclosed other than to employees,
representatives and agents of the Operating Company or any Subsidiaries all of
whom are bound by written confidentiality agreements substantially in the form
previously disclosed to the Purchaser.

xiii

--------------------------------------------------------------------------------

Page

   

3.15.   Litigation. Except as set forth in Schedule 3.15, there is no Action (or
any basis therefor) pending against, or to the Knowledge of the Operating
Company or any Subsidiaries, threatened against or affecting the Operating
Company or any Subsidiaries, any of their respective officers or directors, the
Sellers, the business of the Operating Company or any Subsidiaries before any
court or arbitrator or any governmental body, agency or official or which in any
manner challenges or seeks to prevent, enjoin, alter or delay the transactions
contemplated hereby and in the Additional Agreements. There are no outstanding
judgments against the Operating Company or any Subsidiaries. Neither the
Operating Company nor any Subsidiaries are now, nor have they been in the past
five years, subject to any proceeding with the Federal Trade Commission or the
Equal Employment Opportunity Commission or any comparable body of any state or
political subdivision in China.

3.16.   Contracts.

Each contract to which the Operating Company or any Subsidiaries are a party
(each, a "Contract") is a valid and binding agreement, and is in full force and
effect, and neither the Operating Company nor any Subsidiaries, as applicable,
nor, to the Knowledge of the Operating Company or any Subsidiaries, any other
party thereto, is in breach or default (whether with or without the passage of
time or the giving of notice or both) under the terms of any such valid and
binding Contract. Neither the Operating Company nor any Subsidiaries has
assigned, delegated, or otherwise transferred any of its rights or obligations
with respect to any Contracts, or granted any power of attorney with respect
thereto. The Operating Company and each Subsidiaries have given a list of each
material valid and binding Contract to Purchaser with contract value higher than
US$50,000.

Schedule 3.16(b) lists each material valid and binding Contract (other than the
Charter Documents) of the Operating Company and each of Subsidiaries, including:

any sales, distribution or other similar Contract providing for the sale by the
Operating Company or any Subsidiaries of materials, supplies, goods, services,
equipment or other assets;

any Contract for the purchase of materials, supplies, goods, services, equipment
or other assets providing for either annual payments by the Operating Company
and the Subsidiaries of $50,000 or more or aggregate payments by the Operating
Company and the Subsidiaries of $50,000 or more;

(A) any lease of real property or (B) any lease of personal property providing
for either annual rental payments of $50,000 or more or aggregate rental
payments of $50,000 or more;

any partnership, joint venture or other similar Contract;

any Contract relating to the acquisition or disposition of any business (whether
by merger, sale of stock, sale of assets or otherwise) or any real property;

xiv

--------------------------------------------------------------------------------

Page

   

any Contract (A) relating to Indebtedness (in either case, whether incurred,
assumed, guaranteed or secured by any asset) or (B) creating or granting a
material Lien (including Liens upon properties acquired under conditional sales,
capital leases or other title retention or security devices), other than
Permitted Liens;

any Contract under which the Operating Company or any Subsidiaries have,
directly or indirectly, made any loan, capital contribution to, or other
investment in, any Person (other than (x) any loan to, capital contribution to,
or other investment in any wholly-owned Subsidiaries and (y) interests in
marketable securities acquired, in the ordinary course of business consistent
with past practices);

any Contract that contains any provisions (A) restricting the Operating Company
or any Subsidiaries from competing in any line of business or with any Person or
in any area or engaging in any activity or business (including with respect to
the development, manufacture, marketing or distribution of their respective
products or services), or pursuant to which any benefit or right is required to
be given or lost as a result of so competing or engaging, or (B) which would
have any such effect on any Person who acquires all of the outstanding capital
stock of the Operating Company;

any Contract that (A) grants any exclusive license, exclusive supply or
exclusive distribution rights or other exclusive rights, (B) grants any "most
favored nation" rights, rights of first refusal, rights of first negotiation or
similar rights with respect to any product, service or Intellectual Property
rights, or (C) contains any provision that requires the purchase of all or a
given portion of the Operating Company's or any Subsidiaries' requirements from
a given third party, or any other similar provision;

any Contract (including any prime contract, subcontract, teaming agreement or
arrangement, joint venture, basic ordering agreement, letter contract, purchase
order, delivery order, change order or other arrangement of any kind in writing)
(A) between the Operating Company or any Subsidiaries and (x) any Authority
(acting on its own behalf or on behalf of another country or international
organization), (y) any prime contractor to any Authority or (z) any
subcontractor with respect to any contract described in clauses (x) or (y)
above, (B) financed by any Authority or (C) subject to the rules and regulations
of any Authority concerning procurement;

any Contract entered into in the last five years in connection with the
settlement or other resolution of any Proceeding that (A) has any continuing
material obligations, liabilities or restrictions, (B) involves any Intellectual
Property rights or (C) involved payment of more than $10,000;

any Contract with (A) the Operating Company or any of its Affiliates, (B) any
Person directly or indirectly owning, controlling or holding with power to vote,
5% or more of the outstanding voting securities of the Operating Company or any
of its Affiliates, (C) any Person 5% or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held with power to
vote by the Operating Company or any of its Affiliates or (D) any director or
officer of the Operating

xv

--------------------------------------------------------------------------------

Page

   

Company or any of its Affiliates or any "associates" or members of the
"immediate family" (as such terms are respectively defined in Rule 12b-2 and
Rule 16a-1 of the 1934 Act) of any such director or officer; or

any other "material contract" (as such term is defined in Item 601(b)(10) of
Regulation S-K of the SEC, other than those agreements and arrangements
described in Item 601(b)(10)(iii)) with respect to the Operating Company and the
Subsidiaries, taken as whole

3.17.   Licenses and Permits. Each of the Operating Company and its Subsidiaries
possess all permits necessary for the ownership and operation of their
businesses (the "Permits"). True, complete and correct copies of the Permits
issued to the Operating Company and its Subsidiaries have previously been
delivered to the Purchaser. Such Permits are valid and in full force and effect
and, assuming the related Company Consents, if any, have been obtained or waived
prior to the Closing Date, none of the Permits will be terminated or impaired or
become terminable as a result of the transactions contemplated hereby. The
Operating Company or any Subsidiaries has all Permits necessary to operate the
Business other than those Permits whose absence individually or in the aggregate
would not cause a Material Adverse Effect.

3.18.   Employees. Schedule 3.18 sets forth a true and complete list of the
names, ID numbers and titles of the employees of the Operating Company and each
of Subsidiaries as of the execution date of this agreement.

3.19.   Employment Contracts The Core Employees shall have entered into
employment agreements, including customary confidentiality clauses,
non-competition clauses and Intellectual Property assignment clauses with the
Operating Company or any of Subsidiaries (the "Employment Agreements"), the
terms and conditions of which may ensure that the Core Employees keep
confidential of information of Operation Company during the employment period
and after the employment period, the Core Employees shall not directly or
indirectly conduct the compete Business with the Operation Company during the
employment period and within two (2) years after the employment period, all the
Intellectual Property developed by the Core Employees during the employment
period shall be owned by the Operation Company. The photocopies of such
Employment Agreements have been delivered to the Purchaser.

3.20.   Compliance with Labor Laws and Agreements. The Operating Company and
each of Subsidiaries have complied with all applicable Laws and Orders relating
to employment or labor other than those Laws and Orders with which it could fail
to comply, either individually or in the aggregate, without causing a Material
Adverse Effect. No present or former employee, officer or director of the
Operating Company or any Subsidiaries has, or will have at the Closing Date, any
claim for any matter including for wages, salary, vacation, severance, or sick
pay except for the same incurred in the ordinary course of business for the last
payroll period prior to the Closing Date. There is no:

xvi

--------------------------------------------------------------------------------

Page

   

unfair labor practice complaint against the Operating Company or any
Subsidiaries pending before the labor Authority;

pending labor strike or other material labor trouble affecting the Operating
Company or any Subsidiaries;

material labor grievance pending against the Operating Company or any
Subsidiaries;

pending representation question respecting the employees of the Operating
Company or any Subsidiaries; or

pending arbitration proceeding arising out of or under any collective bargaining
agreement to which the Operating Company or any Subsidiaries are a party.

In addition, to the Operating Company's Knowledge: (i) none of the matters
specified in Sections (a) through (e) above is threatened against the Operating
Company or any Subsidiaries; (ii) no union organizing activities have taken
place with respect to the Operating Company or any Subsidiaries; and (iii) no
basis exists for which a claim may be made under any collective bargaining
agreement to which the Operating Company or any Subsidiaries are a party.

3.21.   Employment Matters. The Unaudited Financial Statements contain an
accurate and complete list of each director's and officer's incentive, bonus,
profit sharing, retirement, deferred compensation, equity, phantom equity,
option, equity purchase, equity appreciation right or severance plan of the
Operating Company now in effect or under which the Operating Company has or
might have any obligation, or any understanding between the Operating Company
and any employee concerning the terms of such employee's employment that does
not apply to such company's employees generally.

3.22.   Tax Matters.

Compliance Generally. Where required by law, the Operating Company has (A) duly
and timely filed all Tax Returns required to be filed on or prior to the Closing
Date , which Tax Returns are true, correct and complete in all material
respects, and (B) duly and timely paid all Taxes due and payable in respect of
all periods up to and including the date which includes the Closing Date or has
made adequate provision in its books and records and the Unaudited Financial
Statements in accordance with GAAP for any such Tax which is not due on or
before such time. Prior to the Closing Date, the Operating Company shall provide
the Purchaser with a schedule, which sets forth each Taxing jurisdiction in
which the Operating Company or Subsidiaries have filed or are required to file
Tax Returns and whether the Operating Company or Subsidiaries have filed
consolidated, combined, unitary or separate income or franchise Tax Returns with
respect to each such jurisdiction, and a copy of such Tax Returns as shall have
been requested by the Purchaser. Any Tax Returns of the Operating Company filed
subsequent hereto and on or prior to the Closing Date were or will be consistent
with the Tax Returns furnished to the Purchaser and did not and will not make,
amend or terminate any election with respect to any Tax or change any accounting
method, practice or

xvii

--------------------------------------------------------------------------------

Page

   

procedure. The Operating Company and each Subsidiaries have complied with all
applicable Law relating to the reporting, payment, collection and withholding of
Taxes and has duly and timely withheld or collected, paid over and reported all
Taxes required to be withheld or collected on or before the date hereof.

No Audit. (A) No taxing authority has asserted any adjustment that could result
in an additional Tax for which the Operating Company or any Subsidiaries are or
may be liable or that could result in a Lien on any of its assets which has not
been fully paid or adequately provided for on the Interim Financial Statements
(collectively, "Tax Liability"), or which adjustment, if asserted in another
period, would result in any Tax Liability, (B)there is not pending any audit,
examination, investigation, dispute, proceeding or claim (collectively,
"Proceeding") relating to any Tax Liability and, to the Knowledge of the
Operating Company, no taxing authority is contemplating such a Proceeding and
there is no basis for any such Proceeding, (C) no statute of limitations with
respect to any Tax Liability has been waived or extended (unless the period to
which it has been waived or extended has expired), (D) there is no outstanding
power of attorney authorizing anyone to act on behalf of the Operating Company
or any Subsidiaries in connection with any Tax Liability, Tax Return or
Proceeding relating to any Tax, (E) there is not any outstanding closing
agreement, ruling request, request to consent to change a method of accounting,
subpoena or request for information with or by any taxing authority with respect
to the Operating Company or any Subsidiaries, its income, assets or business, or
any Tax Liability, (F) the Operating Company or any Subsidiaries are not
required to include any adjustment under Section 481 of the Code (or any
corresponding provision of applicable Law) in income for any period ending after
the Closing Date, (G) the Operating Company or any Subsidiaries are not and has
never been a party to any Tax sharing or Tax allocation agreement, arrangement
or understanding, (H) the Operating Company or any Subsidiaries are not and has
never been included in any consolidated, combined or unitary Tax Return, (I) all
taxable periods for the assessment or collection of any Tax Liability are closed
by agreement or by operation of the normal statute of limitations (without
extension) or will close by operation of the normal statute of limitations for
such Taxes (in each case determined without regard to any omission, fraud or
other special circumstance other than the timely filing of the Tax Return), and
(J) no taxing authority has ever asserted that the Operating Company or any
Subsidiaries should file a Tax Return in a jurisdiction where it does not file.

Taxes and Tax Return Defined. For purposes of this Agreement, "Tax" shall mean
all federal, state, local and foreign tax, charge, fee, levy, deficiency or
other assessment of whatever kind or nature (including without limitation, any
net income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, withholding, payroll, employment, unemployment,
excise, estimated, severance, stamp, occupation, real property, personal
property, intangible property, occupancy, recording, minimum, environmental and
windfall profits tax), including any liability therefor as a transferee, as a
result of any Tax sharing or similar agreement, together with any interest,
penalty, addition to tax or additional amount imposed by any federal, state,
local or foreign taxing authority. For purposes of this Agreement, "Tax Return"
includes any return, declaration, report, claim for refund or credit,
information return or statement, and any amendment thereto, including without
limitation any consolidated, combined or unitary return or other document
(including any related or supporting information or schedule), filed or required
to be filed with any federal, state, local or foreign

xviii

--------------------------------------------------------------------------------

Page

   

governmental entity or agency in connection with the determination, assessment,
collection or payment of Taxes or the administration of any laws, regulations or
administrative requirements relating to Taxes.

3.23.   Business Operations; Servers. The Operating Company and each
Subsidiaries owns all of its servers and other computer equipment (other than
webservers) necessary to operate its Business as conducted as of the date hereof
and as such Business will be conducted as of the Closing.

3.24.   Powers of Attorney and Suretyships. Neither the Operating Company nor
any Subsidiaries have any general or special powers of attorney outstanding
(whether as grantor or grantee thereof) or any obligation or liability (whether
actual, accrued, accruing, contingent, or otherwise) as guarantor, surety,
co-signer, endorser, co-maker, indemnitor or otherwise in respect of the
obligation of any Person.

3.25.   Other Information. Neither this Agreement, nor any of the documents or
other information made available to the Purchaser or its Affiliates, attorneys,
accountants, agents or representatives pursuant hereto or in connection with the
Purchaser's due diligence review of the Business or the transactions
contemplated by this Agreement contained, contains or will contain any untrue
statement of a material fact.

3.26.   Money Laundering Laws. The operations of the Operating Company and each
Subsidiaries are and have been conducted at all times in compliance with
laundering statutes in all applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental authority (collectively, the "Money
Laundering Laws") and no Action involving the Operating Company or any
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Knowledge of the Operating Company, threatened.

ARTICLE IV



REPRESENTATIONS AND WARRANTIES OF THE SELLERS



The Sellers represents to the Purchaser as follows, and at the Closing the
Sellers will represent:

4.1.   Ownership of Shares; Authority.

The Sellers have good and marketable title to the Shares, free and clear of any
and all Liens.

The Sellers have full legal capacity, power and authority to execute and deliver
this Agreement and the Additional Agreements to which it is named as a party, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. This Agreement and the Additional
Agreements to which the Sellers is named as a party have been, or at Closing
will be, duly executed and delivered by the Sellers and are, or upon their
execution and delivery will be, valid and legally binding obligations of the
Sellers, enforceable against the Sellers in accordance with their respective

xix

--------------------------------------------------------------------------------

Page

   

terms, subject to (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors, or (ii) rules of law governing specific
performance, injunctive relief or other equitable remedies.

Neither the execution and delivery by the Sellers of any or all of this
Agreement and the Additional Agreements to which the Sellers is a party, nor the
consummation by the Sellers of the transactions contemplated thereby, will (i)
conflict with, result in a breach of, constitute (with or without due notice or
lapse of time or both) a default under, or require any notice, consent or waiver
under, any instrument, contract, agreement or arrangement to which the Sellers
is a party or by which the Sellers is bound, or (ii) result in the imposition of
any Lien upon the Shares.

4.2.   Approvals. Except as contemplated by this Agreement, no consent,
approval, waiver, authorization or novation is required to be obtained by the
Sellers from, and no notice or filing is required to be given by the Sellers to
or made by the Sellers with, any Authority or other Person in connection with
the execution, delivery and performance by the Sellers of this Agreement and
each of the Additional Agreements, and the sale and transfer of the Shares.

4.3.   Non-Contravention. The execution, delivery and performance by the Sellers
of this Agreement and each of the Additional Agreements, and the consummation of
the transactions contemplated thereby, do not and will not (a) violate any
provision of the organizational documents of the Sellers, or (b) violate or
result in a breach of or constitute a default under any Law, judgment,
injunction, Order, decree or other restriction of any Authority to which the
Sellers, or the Shares, are subject.

4.4.   Litigation and Claims. There is no civil, criminal or administrative
action, suit, demand, claim, hearing, proceeding or disclosed investigation
pending or, to the knowledge of the Sellers, threatened, against the Sellers and
the Sellers is not subject to any Order, writ, judgment, award, injunction or
decree of any Authority of competent jurisdiction or any arbitrator that would
prevent consummation of the transactions contemplated hereby or materially
impair the ability of the Sellers to perform its obligations hereunder.

4.5.   Investment Representations.

The Sellers are "accredited investors" as such term is defined in Rule 501 of
Regulation D promulgated under the Act ("Reg. D"), or are not U.S. persons as
defined in Regulation S promulgated under the Act ("Reg S").. The Sellers
acknowledges that the Purchaser has the right to require evidence of its status
as an accredited investor, if necessary.

ARTICLE V



REPRESENTATIONS AND WARRANTIES OF THE PURCHASER



The Purchaser represents and warrants to the CDE Parties as follows:

xx

--------------------------------------------------------------------------------

Page

   

5.1.   Due Incorporation. The Purchaser is a company duly organized, validly
existing and in good standing under the Laws of Hong Kong SAR, and ZOOM is a
company duly organized under the Laws of the State of Delaware, USA, the common
stock of which is listed on the NASDAQ Capital Market.

5.2.   Corporate Authorization. Except for internal approval of the transaction
contemplated by this Agreement in accordance with the Charter Documents of the
Purchaser , the execution, delivery and performance by the Purchaser of this
Agreement and each of the other Additional Agreements to which it is a party and
the consummation by the Purchaser of the transactions contemplated hereby and
thereby are within the corporate powers of the Purchaser and have been duly
authorized by all necessary corporate action on the part of the Purchaser. This
Agreement constitutes, and upon their execution and delivery, each of the
Additional Agreements will constitute, the valid and legally binding agreement
of the Purchaser, as applicable, enforceable against it in accordance with their
respective terms.

5.3.   Governmental Authorization. None of the execution, delivery or
performance by the Purchaser of this Agreement or any Additional Agreement
requires any consent, approval, license or other action by or in respect of, or
registration, declaration or filing with, any Authority by Purchaser, other than
those required under U.S. laws and regulations including but not limited to the
filings with the U.S. Securities and Exchange Commission (the "SEC").

5.4.   No Violation. Provided that the Purchaser presents the transactions
contemplated by this Agreement to [its stockholders for approval and such
stockholders approve the transaction], neither the execution and delivery of
this Agreement or any Additional Agreements to be executed by the Purchaser
hereunder nor the consummation of the transactions contemplated herein and
therein will (a) violate any provision of the Purchaser's or the Purchaser's
charter documents; (b) violate any Laws or Orders to which the Purchaser or its
property is subject, or (c) violate the provisions of any material agreement or
other material instrument binding upon or benefiting the Purchaser.

5.5.   Consents. Except for internal approval of the transaction contemplated by
this Agreement in accordance with the Charter Documents of the Purchaser, if
required under the change of control rules of NASDAQ, to approve the transaction
contemplated by this Agreement, there are no agreements, commitments,
arrangements, contracts or other instruments binding upon the Purchaser or any
of its properties requiring a consent, approval, authorization, order or other
action of or filing with any Person as a result of the execution, delivery and
performance of this Agreement or any of the Additional Agreements or the
consummation of the transactions contemplated hereby or thereby.

5.6.   Issuance of Purchaser Common Shares. The Purchaser Common Shares, when
issued in accordance with this Agreement, will be duly authorized and validly
issued and nonassessable, with the lock-up restrictions as set forth in Section
6.5 and Applicable Law.

xxi

--------------------------------------------------------------------------------

Page

   

5.7.   Capitalization and Ownership of the Purchaser. Schedule 5.10 sets forth,
with respect to the ZOOM, (i) ZOOM's authorized capital, (ii) the number of
ZOOM's securities that are outstanding, and (iii) the number of securities
convertible into or exercisable or exchangeable for the ZOOM's securities.
Except as set forth in the Exchange Act Filings, there is no Contract that
requires or under any circumstance would require the Operating Company to issue,
or grant any right to acquire, any securities of ZOOM, or any security or
instrument exercisable or exchangeable for or convertible into, the capital
stock of the ZOOM or to merge, consolidate, dissolve, liquidate, restructure, or
recapitalize ZOOM.

5.8.   Ownership of Purchaser Common Shares. Upon issuance and delivery of the
Purchaser Common Shares to the Sellers pursuant to this Agreement against
payment of the consideration therefor, the Purchaser Common Shares will be duly
authorized and validly issued, fully paid and nonassessable, free and clear of
all Liens, other than (i) restrictions arising from applicable Laws, (ii) any
Lien created by or through the Sellers; or (iii) any Lien created in connection
with the transactions contemplated by this Agreement and the Additional
Agreements. The issuance and sale of the Purchaser Common Shares pursuant hereto
will not be subject to or give rise to any preemptive rights or rights of first
refusal.

5.9.   Litigation. There is no action, suit, investigation, hearing or
proceeding pending against any of its officers or directors, or the business of
Purchaser, before any court or arbitrator or any governmental body, agency or
official which if adversely determined against Purchaser, has or could
reasonably be expected to have a Material Adverse Effect on the business,
assets, condition (financial or otherwise), liabilities, results or operations
or prospects of Purchaser, or which in any manner challenges or seeks to
prevent, enjoin, alter or delay the transactions contemplated hereby. There are
no outstanding judgments against the Purchaser.

Compliance with Charter Documents.

Provided that the Purchaser presents the transactions contemplated by this
Agreement to internal approval of the transaction contemplated by this Agreement
in accordance with the Charter Documents of the Purchaser , the execution,
delivery, and performance by the Purchaser of this Agreement and any Additional
Agreement to which the Purchaser is to be a party has not violated and will not
violate, and the consummation by the Purchaser of the transactions contemplated
hereby or thereby will not violate, any of the Purchaser Charter Documents or
any Law.



ARTICLE VI



COVENANTS OF THE CDE PARTIES PENDING CLOSING



The CDE Parties covenant and agree that:

6.1.   Conduct of the Business. From the date hereof through the Closing Date,
the Operating Company and each Subsidiaries shall conduct the Business only in
the ordinary course (including the payment of accounts payable and the
collection of accounts receivable), consistent with past practices, and shall
not enter into any material transactions without the prior written consent of
the Purchaser, and use its commercially reasonable efforts

xxii

--------------------------------------------------------------------------------

Page

   

to preserve intact the Operating Company's business relationships with
employees, suppliers, customers and other third parties.

Without limiting the generality of the foregoing, from the date hereof until the
Closing Date, without the Purchaser's prior written consent, neither the
Operating Company nor any Subsidiaries shall:

except in the ordinary course of business, amend, waive any provision of,
terminate prior to its scheduled expiration date, or otherwise compromise in any
way, any Contract (including contracts described in Section (b) below), or any
other right or asset;

except as contemplated by this Agreement, enter into any contract, agreement,
lease, license or commitment, which (i) is with respect to real property, (ii)
except in the ordinary course of business, extends for a term of one year or
more or (iii) obligates the payment of more than $2.0 million (individually or
in the aggregate);

make any capital expenditures in excess of $10,000 (individually or in the
aggregate);

sell, lease, license or otherwise dispose of any assets or assets covered by any
Contract except (i) pursuant to existing contracts or commitments disclosed
herein;

pay, declare or promise to pay any dividends or other distributions with respect
to its capital stock, or pay, declare or promise to pay any other payments to
the CDE Parties or any Affiliate of the CDE Parties;

authorize any salary increase of more than 10% for any employee or change the
bonus or profit sharing policies of the Operating Company;

obtain or suffer to exist any Indebtedness in excess of $10,000 in the aggregate
other than in the ordinary business consistent with past practice;

suffer or incur any Lien on any asset except for Liens existing as of the date
hereof as set forth on Schedule 3.14(b);

suffer any material damage, destruction or loss of property related to any
assets that is not covered by insurance;

delay, accelerate or cancel any receivables or Indebtedness or write-off or make
further reserves against the same, except in the ordinary course of business;

merge or consolidate with or acquire any other Person or be acquired by any
other Person;

suffer any insurance policy protecting assets to lapse;

make any change in its accounting principles or methods or write down the value
of any assets;

xxiii

--------------------------------------------------------------------------------

Page

   

change the place of business of the Operating Company or any Subsidiaries;

extend any loans to any Person, other than travel or other expense advances to
employees in the ordinary course of business;

issue, redeem or repurchase any shares of its capital stock;

effect or agree to any change in any practices or terms, including payment
terms, with respect to customers or suppliers;

make or rescind any election related to Taxes, file any amended income Tax
Return or make any changes in its methods of Tax accounting; or

agree to do any of the foregoing.

None of the CDE Parties will (i) take or agree to take any action that might
make any representation or warranty of the Operating Company, any Subsidiaries
or the Sellers hereunder inaccurate in any respect at, or as of any time prior
to, the Closing Date or (ii) omit to take, or agree to omit to take, any action
necessary to prevent any such representation or warranty from being inaccurate
in any respect at any such time.

6.2.   Access to Information. From the date hereof until and including the
Closing Date, the Operating Company and each Subsidiaries shall (a) continue to
give the Purchaser, its counsel and other representatives full access to the
Books and Records of each of them, (b) furnish to the Purchaser, its counsel and
other representatives such information relating to the Business as such Persons
may request and (c) cause the employees, counsel, accountants and
representatives of the Operating Company and each Subsidiaries to cooperate with
Purchaser in its investigation of the Business.

6.3.   Notices of Certain Events. The Operating Company and any Subsidiaries
shall promptly notify the Purchaser of:

any notice or other communication from any Person alleging or raising the
possibility that the consent of such Person is or may be required in connection
with the transactions contemplated by this Agreement or that the transactions
contemplated by this Agreement might give rise to any claims or causes of action
or other rights by or on behalf of such Person or result in the loss of any
rights or privileges of the Operating Company or any Subsidiaries to any such
Person;

any notice or other communication from any Authority in connection with the
transactions contemplated by this Agreement;

any actions, suits, claims, investigations or proceedings commenced or
threatened against, relating to or involving or otherwise affecting the
Operating Company, any Subsidiaries or the Business or that relate to the
consummation of the transactions contemplated by this Agreement; and

xxiv

--------------------------------------------------------------------------------

Page

   

the occurrence of any fact or circumstance which might make any representation
made hereunder by the Operating Company, any Subsidiaries, and/or the Sellers
false in any respect or result in the omission or the failure to state a
material fact.

6.4.   Retaining the Core Employees CDE Parties shall cause Fu, Chee Yan to
maintain the employment relationship with the Operation Company for a period no
less than 12 months.

6.5.   Lock-Up. The Sellers hereby agree not to sell, hypothecate or otherwise
transfer, in any way, shape or form, the Purchaser Common Shares issued to them
pursuant to the terms of this Agreement for a period of six months following the
Closing Date of this Agreement. The Sellers shall cause their respective
shareholding structure to remain unchanged within such lock-up period.

6.6.   Closing Obligations. On the Closing Date, the CDE Parties shall deliver
common seals, all original corporate documents, financial documents, commercial
agreements and/or other documents relating to the Operating Company to the
Purchaser, subject to requirement of the Purchaser at the time of delivery of
such documents. Also on the Closing Date, all members of the then existing board
of directors of the Operating Company shall submit their resignation to the
Purchaser; and the Purchaser together with ZOOM shall be free to elect a new
board of directors and appoint a chief executive and/or other key personnel to
the Operating Company.

ARTICLE VII



COVENANTS OF THE PURCHASER



7.1.   Conduct of Business. The Purchaser covenants and agrees it shall not take
or agree to take any actions that would cause a breach in Purchaser's
representations or warranties contained in this Agreement or prevent the
Purchaser from performing its covenants hereunder.

7.2.   Fulfillment of Conditions. From the date hereof to the Closing Date, the
Purchaser shall use its commercially reasonable efforts to fulfill the
conditions specified in ARTICLE IX to the extent that the fulfillment of such
conditions is within its control. The foregoing obligation includes (a) the
execution and delivery of documents necessary or desirable to consummate the
transactions contemplated hereby, and (b) taking or refraining from such actions
as may be necessary to fulfill such conditions (including conducting the
business of the Purchaser in such manner that on the Closing Date the
representations and warranties of the Purchaser contained herein shall be
accurate as though then made).

7.3.   Non-Solicitation. The Purchaser and its Affiliates, prior to the Closing
or in any future time within three (3) years after the execution date of this
Agreement if the deal contemplated in this Agreement fails to close, may not
directly or indirectly through any other individual, person or entity,
maliciously employ, solicit or induce any individual who is, or was at any time
during the period from the execution date of this Agreement to the Closing

xxv

--------------------------------------------------------------------------------

Page

   

Date ("Restriction Period"), an employee or consultant of the Operation Company
to terminate or refrain from renewing or extending his or her employment by or
consulting relationship with the Operation Company, or to become employed or
enter into a consulting relationship with the Purchaser or any of its Affiliates
immediately prior to the Closing Date, or any other individual, person or
entity.

7.4.   Disclosure of Certain Matters. The Purchaser shall give the Sellers
prompt written notice of any event or development that occurs that had it
existed or been known on the date hereof (a) would cause any of the
representations and warranties of the Purchaser contained herein to be
materially inaccurate or otherwise misleading, or (b) would require any
amendment or supplement to this Agreement.

7.5.   Rule 144 Facilitate Obligation  ZOOM warrants that all Purchaser Common
Shares to be issued to the Sellers as contemplated in this Transaction can be
sold without registration in compliance with Rule 144 under the Securities Act
("Rule 144") in accordance with the terms of Rule 144. In order for the Sellers
to be able to sell the Purchaser Common Shares, without an effective
registration statement, in compliance with Rule 144 promulgated under the
Securities Act, the Purchaser and ZOOM agree to: (a) use reasonable, diligent
efforts to maintain compliance with the filing requirements of the SEC and to
keep adequate current information about ZOOM which is the issuer of the
securities, within the time frame as defined by Rule 144; (b) and so long as any
member of the Seller's party owns any Purchaser Common Shares within the period
from the completion of six months after the Closing of this Transaction until
the first anniversary of the Closing, to furnish to such Seller upon request:
(i) a certificate by ZOOM as to its compliance with the reporting requirements
of the Securities Act (including, without limitation, Rule 144 requirements) and
the Exchange Act, (ii) a copy of the most recent annual report of ZOOM and such
other reports and documents as may be filed by ZOOM with the SEC, and (iii) such
other reports, documents or information of ZOOM, that is not confidential or
containing non-public inside information, as the Sellers may reasonably request
in availing themselves or itself of any rule or regulation of the SEC that
permits the selling of any such securities without registration. If for whatever
reason, upon the expiration of the lockup period set forth in the Section 6.5,
the Sellers cannot sell the securities without registration and in accordance
with the applicable provisions under Rule 144, with no limitations as to the
amount to be sold each time, then the Purchaser and ZOOM will use reasonable
effort to get the Shares registered by filing a registration statement with the
SEC within 6 months from the expiry of such lock-up period. Expenses incurred by
Sellers in the registration of the securities shall be borne by the Purchaser
and ZOOM.

ARTICLE VIII



COVENANTS OF ALL PARTIES HERETO



The parties hereto, as applicable, covenant and agree that:

8.1.   Commercially Reasonable Efforts; Further Assurances. Subject to the terms
and conditions of this Agreement, each party shall use its commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or desirable under applicable Laws, to
consummate and implement expeditiously the

xxvi

--------------------------------------------------------------------------------

Page

   

transactions contemplated by this Agreement. The parties hereto shall execute
and deliver such other documents, certificates, agreements and other writings
and take such other actions as may be necessary or desirable in order to
consummate or implement expeditiously the transactions contemplated by this
Agreement.

8.2.   Confidentiality of Transaction. Any information (except publicly
available or freely usable material obtained from another source) respecting any
party or its Affiliates will be kept in strict confidence by all other parties
to this Agreement and their agents. Except as required by Law or Authority,
neither the Purchaser nor the CDE Parties, nor any of their respective
Affiliates, directors, officers, employees or agents will disclose the terms of
the transactions contemplated hereunder at any time, currently, or on or after
the Closing, regardless of whether the Closing takes place, except as necessary
to their attorneys, accountants and professional advisors, in which instance
such persons and any employees or agents of the Purchaser or Sellers, as the
case may be, shall be advised of the confidential nature of the terms of the
transaction and shall themselves be required by the Purchaser nor the CDE
Parties, as the case may be, to keep such information confidential. Except as
required by Law or Authority, each party shall retain all information obtained
from the other and their lawyers on a confidential basis except such information
may be discussed as necessary to their attorneys, accountants and professional
advisors, in which instance such persons and any employees or agents of such
party shall be advised of the confidential nature of the terms of the
transaction and shall themselves be required by such party to keep such
information confidential. In the event of disclosure as required by Law or
Authority, the Parties may have a friendly consultation with each other
regarding how to disclose information.

8.3.   Commercially Reasonable Efforts to Obtain Consents. Each party hereby
agrees to use its reasonable commercially reasonable efforts to obtain each
respective consent required to consummated the Transaction as promptly as
practicable hereafter.

ARTICLE IX



CONDITIONS TO CLOSING



9.1.   Condition to the Obligations of the Purchaser and the CDE Parties. The
obligations of the Purchaser and the CDE Parties to consummate the Closing are
subject to the satisfaction of all the following conditions:

No provision of any applicable Law or Order shall prohibit or impose any
condition on the consummation of the Closing or limit in any material way
Purchaser's right to control or operate the Operating Company, or any material
portion of the Business.

There shall not be pending or threatened any proceeding by a third-party to
enjoin or otherwise restrict the consummation of the Closing.

9.2.   Conditions to Obligations of the Purchaser. In addition to the terms and
provisions of Section 2.2, the obligation of Purchaser to consummate the Closing
is subject to the satisfaction, or the waiver at Purchaser's sole and absolute
discretion, of all the following further conditions:

xxvii

--------------------------------------------------------------------------------

Page

   

(i) Each of the CDE Parties shall have duly performed in all material respects
all of their respective obligations hereunder required to be performed by them
at or prior to the Closing Date, (ii) the representations and warranties of the
CDE Parties contained or referred to in this Agreement, the Additional
Agreements and in any certificate or other writing delivered by the CDE Parties
pursuant hereto, disregarding all qualifications and exceptions contained
therein relating to materiality or Material Adverse Effect, shall be true and
correct at and as of the Closing Date, as if made at and as of such date with
only such exceptions as could not in the aggregate reasonably be expected to
have a Material Adverse Effect, (iii) there shall have been no event, change or
occurrence which individually or together with any other event, change or
occurrence, could reasonably be expected to have a Material Adverse Change or a
Material Adverse Effect, regardless of whether it involved a known risk.

The Purchaser shall have received (i) copies of resolutions duly adopted by (a)
the Board of Director(s), Members of the Sellers, the Operating Company and each
of Subsidiaries if any, authorizing this Agreement and the Additional Agreements
(if necessary) and the transactions contemplated hereby and thereby, (ii) the
updated Register of Members and/or the Register of Directors of the Operating
Company reflecting the change of members and directors for the purpose of this
Transaction, which shall be certified by their registered agents, (iii) a share
certificate of Company reflecting owning all the Shares by the Purchaser; (iv) a
PRC legal opinions on the Operation Company, the form and content of which has
been attached hereto as Exhibit F (v) a certificate of the chairman or person in
the similar position of the Sellers, the Operating Company and each of
Subsidiaries certifying each of the foregoing, completion of covenants and
correctness of representations and warranties and as to signatures of the
officer(s) authorized to execute this Agreement and any certificate or document
to be delivered pursuant hereto.

The Purchaser shall have received updated Disclosure Schedules to this Agreement
as of a date within three days prior to the Closing Date.

The original stock ledgers and minute books of the Operating Company shall be
delivered to the Purchaser.

The Additional Agreements shall be in full force and effect or become effective
on the Closing Date.

9.3.   Conditions to Obligations of the CDE Parties. In addition to the terms
and provisions of Section 2.2, the obligation of the CDE Parties to consummate
the Closing is subject to the satisfaction, or the waiver at the CDE Parties'
discretion, of all the following further conditions:

The Purchaser shall have duly performed in all material respects its obligations
hereunder required to be performed by it at or prior to the Closing Date, (ii)
the representations and warranties of the Purchaser contained in this Agreement,
the Additional Agreements and in any certificate or other writing delivered by
the Purchaser pursuant hereto, disregarding all qualifications and expectations
contained therein relating to materiality, shall be true and correct in all
material respects at and as of the Closing Date, as if made at and as of such

xxviii

--------------------------------------------------------------------------------

Page

   

date, provided, however, that the Purchaser and/or its Affiliates, are permitted
to enter into such arrangements as would be necessary for the Purchaser to
secure the approval of its stockholders of the transactions contemplated by this
Agreement (including such arrangements as would require the combined company to
use monies available to satisfy its obligations due to the transactions
contemplated by this Agreement), if any; and (iii) the Sellers and the Operating
Company shall have received a certificate signed by an authorized officer of
Purchaser to the effect set forth in Sections (i) and (ii) of this Section 9.3
(a).

The Operating Company and the Sellers shall have received (i) a copy of the
organizational documents of the Purchaser, (ii) copies of resolutions duly
adopted by the Board of Directors of the Purchaser authorizing this Agreement
and the Additional Agreements (if necessary) and the transactions contemplated
hereby and thereby, (iii) a certificate of the Chairman of Purchaser certifying
each of the foregoing, completion of covenants and correctness of
representations and warranties and as to signatures of the officer(s) authorized
to execute this Agreement and any certificate or document to be delivered
pursuant hereto, together with evidence of the incumbency of such Secretary, and
(iv) a recent good standing certificate regarding the Purchaser from the office
of the Secretary of State of its respective jurisdiction of organization and
each other jurisdiction in which each of Purchaser is qualified to do business,
(v) share certificates of the Purchaser reflecting owning the Purchaser Common
Shares pursuant to this Agreement by the Sellers and/or its nominees.

ARTICLE X



RELIANCE ON REPRESENTATIONS AND WARRANTIES



10.1.   Reliance on Representations and Warranties of the CDE Parties.
Notwithstanding any right of the Purchaser to fully investigate the affairs of
the Operating Company, and each of Subsidiaries and notwithstanding any
knowledge of facts determined or determinable by the Purchaser pursuant to such
investigation or right of investigation, the Purchaser shall have the right to
rely fully upon the representations, warranties, covenants and agreements of the
CDE Parties contained in this Agreement.

10.2.   Reliance on Representations and Warranties of the Purchaser.
Notwithstanding any right of the CDE Parties to investigate the affairs of the
Purchaser and notwithstanding any knowledge of facts determined or determinable
by the CDE Parties pursuant to such investigation or right of investigation, the
CDE Parties shall have the right to rely fully upon the representations,
warranties, covenants and agreements of Purchaser contained in this Agreement.

ARTICLE XI



INDEMNIFICATION



11.1.   Indemnification of the Purchaser. In addition to other indemnity
expressly provided in this Agreement, the Purchaser's sole indemnity under this
Agreement is to rescind the agreement and request for repayment and delivering
back of any and all Purchase Price as delivered to the Sellers.

xxix

--------------------------------------------------------------------------------

Page

   

11.2.   Indemnification of the Sellers. In addition to other indemnity expressly
provided in this Agreement, the Sellers' sole indemnity under this Agreement is
to rescind the agreement and request for delivering back of any and all Share as
delivered to the Purchaser.

11.3.   Insurance. Any indemnification payments hereunder shall be reduced by
any insurance proceeds or other third party reimbursement actually received by
an Indemnified Party.

11.4.   Survival of Indemnification Rights. The representations and warranties
of the CDE Parties and the Purchaser shall survive until the 18 month
anniversary of the Closing Date. The Purchaser and ZOOM shall have the right to
seek recovery for any loss suffered by the Purchaser and ZOOM arising out of, or
as a result from, CDE Parties' breach of the terms in Article III. The
indemnification to which any Indemnified Party is entitled from the Indemnifying
Parties pursuant to Section 11.1 or 11.2 for Losses shall be effective so long
as it is asserted prior to the 18 month anniversary of the Closing Date in the
case of all representations and warranties of the Operating Company, the
Operation Company, the Sellers and Purchaser hereunder.

ARTICLE XII



DISPUTE RESOLUTION



12.1.   Arbitration.

In the event a dispute arises relating to this Agreement, the parties agree to
meet to resolve their disputes in good faith. Any party may seek injunctive
relief, without the need to post a bond, pending the completion of arbitration
under this Agreement for any breach or threatened breach of any covenant
contained herein.

If after good faith negotiations the dispute is not resolved, the parties shall
promptly submit any dispute, claim, or controversy arising out of or relating to
this Agreement, or any Additional Agreement (including with respect to the
meaning, effect, validity, termination, interpretation, performance, or
enforcement of this Agreement or any Additional Agreement) or any alleged breach
thereof (including any action in tort, contract, equity, or otherwise), to
binding arbitration by an arbitration panel set up and administered by China
International Economic and Trade Arbitration Commission ("CIETAC") in accordance
with the CIETAC rules in Beijing ("Arbitrator"). The parties agree that binding
arbitration shall be the sole means of resolving any dispute, claim, or
controversy arising out of or relating to this Agreement or any Additional
Agreement (including with respect to the meaning, effect, validity, termination,
interpretation, performance or enforcement of this Agreement or any Additional
Agreement) or any alleged breach thereof (including any claim in tort, contract,
equity, or otherwise).

The laws of the PRC shall apply to any arbitration hereunder. In any arbitration
hereunder, this Agreement and any agreement contemplated hereby shall be
governed

xxx

--------------------------------------------------------------------------------

Page

   

by the laws of the PRC applicable to a contract negotiated, signed, and wholly
to be performed in the PRC, which laws the Arbitrator shall apply in rendering
his decision. The Arbitrator shall issue a written decision, setting forth
findings of fact and conclusions of law, within sixty (60) days after he shall
have been selected. The Arbitrator shall have no authority to award punitive or
other exemplary damages.

The arbitration shall be held in Beijing in accordance with and under the
then-current provisions of the rules of the CIETAC, except as otherwise provided
herein.

The Arbitrator may, at his discretion and at the expense of the party who will
bear the cost of the arbitration, employ experts to assist him in his
determinations.

The costs of the arbitration proceeding and any proceeding in court to confirm
any arbitration award or to obtain relief as provided in Section 12.1, as
applicable (including actual attorneys' fees and costs), shall be borne by the
unsuccessful party and shall be awarded as part of the Arbitrator's decision,
unless the Arbitrator shall otherwise allocate such costs for the reasons set
forth in such decision. The determination of the Arbitrator shall be final and
binding upon the parties and not subject to appeal.

Any judgment upon any award rendered by the Arbitrator may be entered in and
enforced by any court of competent jurisdiction. The parties expressly consent
to the personal and subject matter jurisdiction of the Arbitrator to arbitrate
any and all matters to be submitted to arbitration hereunder. None of the
parties hereto shall challenge any arbitration hereunder on the grounds that any
party necessary to such arbitration (including the parties hereto) shall have
been absent from such arbitration for any reason, including that such party
shall have been the subject of any bankruptcy, reorganization, or insolvency
proceeding.

The parties shall indemnify the Arbitrator and any experts employed by the
Arbitrator and hold them harmless from and against any claim or demand arising
out of any arbitration under this Agreement or any agreement contemplated
hereby, unless resulting from the willful misconduct of the person indemnified.

This arbitration Section shall survive the termination of this Agreement and any
agreement contemplated hereby.

12.2.   Attorneys' Fees. The unsuccessful party to any court or other proceeding
arising out of this Agreement that is not resolved by arbitration under Section
12.1 shall pay to the prevailing party all reasonable attorneys' fees and costs
reasonably incurred by the prevailing party, in addition to any other relief to
which it may be entitled.

ARTICLE XIII



TERMINATION



13.1.   Termination Without Default. In the event that the Closing of the
transactions contemplated hereunder has not occurred within ninety (90) days
following the execution of this Agreement(the "Outside Closing Date") and no
material breach of this

xxxi

--------------------------------------------------------------------------------

Page

   

Agreement by the party seeking to terminate this Agreement shall have occurred
or have been made (as provided in Section 13.2 hereof), the Purchaser, on the
one hand, and the CDE Parties, on the other hand, shall have the right, at its
or their sole option, to terminate this Agreement without liability to the other
side. Such right may be exercised by the Purchaser, on the one hand, or the
Operation Company and the Sellers, on the other, as the case may be, giving
written notice to the other at any time after the Outside Closing Date.

13.2.   Termination Upon Default.

The Purchaser may terminate this Agreement by giving notice to the Operation
Company and the Sellers on or prior to the Closing Date, without prejudice to
any rights or obligations the Purchaser may have, if the CDE Parties shall have
materially breached any representation or warranty or breached any agreement or
covenant contained herein or in any Additional Agreement to be performed prior
to Closing and such breach shall not be cured within the earlier of the Outside
Closing Date and five (5) days following receipt by the Operation Company or the
Sellers of a notice describing in reasonable detail the nature of such breach.

The Operation Company and the Sellers may terminate this Agreement by giving
prior written notice to the Purchaser on or prior to the Closing, without
prejudice to any rights or obligations the Operation Company or the Sellers may
have, if the Purchaser shall have materially breached any of its covenants,
agreements, representations, and warranties contained herein to be performed
prior to Closing and such breach shall not be cured within the earlier of the
Outside Closing Date and five (5) days following receipt by the Purchaser of a
notice describing in reasonable detail the nature of such breach.

13.3.   Survival. The provisions of ARTICLE XI and ARTICLE XII and Sections 7.4,
8.2 and 14.4 shall survive any termination hereof pursuant to this ARTICLE XIII.

ARTICLE XIV



MISCELLANEOUS



14.1.   Notices. All notices, requests, demands and other communications to any
party hereunder shall be in writing and shall be given to such party at its
address or telecopier number set forth below, or such other address or
telecopier number as such party may hereinafter specify by notice to each other
party hereto:



if to the Purchaser, to:
Zoom Technologies, Inc.
Address: C/o Ellenoff Grossman & Schole LLP
         150 East 42nd Street, 11th Floor
         New York, NY 10017, USA
         Attn: Anthony Chan, CFO
         Phone: 1-917-609-0333
         Fax: 1-917-591-3351

xxxii

--------------------------------------------------------------------------------

Page

   

if to any of the CDE Parties:
Celestial Digital Entertainment Limited
Address: 1C Wong Tze Building,
         71 Hoi Yuen Road, Kwun Tong,
         Kowloon, Hong Kong
         Telephone: +852 3107 2081
         Fax: +852 3107 2074

Each such notice, request or other communication shall be effective (i) if given
by telecopy, when such telecopy is transmitted to the telecopy number specified
herein and the appropriate answer back is received or, (ii) if given by
certified mail, 180 hours after such communication is deposited in the mails
with first class postage prepaid, properly addressed or, (iii) if given by any
other means, when delivered at the address specified herein.

14.2.   Amendments; No Waivers.

(a) Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by each party hereto, or in the case of a waiver, by the party against whom the
waiver is to be effective.

(b) No failure or delay by any party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

14.3.   Ambiguities. The parties acknowledge that each party and its counsel has
materially participated in the drafting of this Agreement and consequently the
rule of contract interpretation that, and ambiguities if any in, the writing be
construed against the drafter, shall not apply.

14.4.   Publicity. Except as required by Law or the rules and regulations of the
SEC and/or the Nasdaq Stock Market, the parties agree that neither they nor
their agents shall issue any press release or make any other public disclosure
concerning the transactions contemplated hereunder without the prior approval of
the other party hereto.

14.5.   Expenses. Except as specifically provided in this Agreement, all costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such cost or expense.

14.6.   Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, that (i) none of CDE Parties may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Purchaser; and (ii) in the
event the Purchaser assigns its rights and obligations under this

xxxiii

--------------------------------------------------------------------------------

Page

   

Agreement to an Affiliate, the Purchaser shall continue to remain liable for its
obligations hereunder. Except as specifically set forth in Section (ii) above,
the Purchaser may not assign, delegate or otherwise transfer any of its rights
or obligations under this Agreement without the prior written consent of the
Operation Company and the Sellers.

14.7.   Governing Law;. This Agreement has been entered into in the PRC. This
Agreement shall be construed in accordance with and governed by the laws of the
PRC, without giving effect to the conflict of laws principles thereof.

14.8.   Counterparts; Effectiveness. This Agreement may be signed by facsimile
signatures and in any number of counterparts, each of which shall be an original
and all of which shall be deemed to be one and the same instrument, with the
same effect as if the signatures thereto and hereto were upon the same
instrument.

14.9.   Entire Agreement. This Agreement constitutes the entire agreement among
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, both written and oral, among the
parties with respect to the subject matter of this Agreement. No representation,
inducement, promise, understanding, condition or warranty not set forth herein
has been made or relied upon by any party hereto. Neither this Agreement nor any
provision hereof is intended to confer upon any Person other than the parties
hereto any rights or remedies hereunder other than Indemnified Parties as set
forth in Section 11.1 and 11.2 hereof, which shall be third party beneficiaries
hereof.

14.10.   Severability. If any one or more provisions of this Agreement shall,
for any reasons, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, but this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

14.11.   Captions. The captions herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof.

14.12.   Construction. References in this Agreement to "Articles," "Sections,"
"Schedules" and "Exhibits" shall be to the Articles, Sections, Schedules and
Exhibits of this Agreement, unless otherwise specifically provided; all
Schedules to this Agreement are incorporated herein by reference; any use in
this Agreement of the singular or plural, or the masculine, feminine or neuter
gender, shall be deemed to include the others, unless the context otherwise
requires; the words "herein", "hereof" and "hereunder" and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement; the word "including" when
used in this Agreement shall mean "including without limitation"; and except as
otherwise specified in this Agreement, all references in this Agreement (a) to
any agreement, document, certificate or other written instrument shall be a
reference to such agreement, document, certificate or instrument, in each case
together with all exhibits, schedules, attachments and appendices thereto, and
as amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof; and (b) to any law, statute

xxxiv

--------------------------------------------------------------------------------

Page

   

or regulation shall be deemed references to such law, statute or regulation as
the same may be supplemented, amended, consolidated, superseded or modified from
time to time.

[The balance of this page is intentionally left blank]

 

 

 

 

xxxv

--------------------------------------------------------------------------------

Page

   

IN WITNESS WHEREOF, the Purchaser and the CDE Parties have caused this Agreement
to be duly executed by their respective authorized officers or by himself have
executed this Agreement as of the day and year first above written.



ZOOM TECHNOLOGIES, INC.

 

 

By: ________________________________
Name: Lei Gu
Title: Chairman

PROFIT HARVEST CORPORATION, LTD.

 

 

By: ________________________________
Name: Lei Gu
Title: Chairman

CELESTIAL DIGITAL ENTERTAINMENT, LTD.

 

 

By: ________________________________
Name: Fu, Chee Yan
Title: Chairman

EVERTON DEVELOPMENT LIMITED

 

 

By: ________________________________
Name: Fu, Chee Yan
Title: Chairman



HUI, PAK KONG

 

 

By: ________________________________





xxxvi

--------------------------------------------------------------------------------

